DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application numbers 2019-063375 & 2018-182834, both filed in Japan on 03/28/2019 & 09/27/2018, respectively) required by 37 CFR 1.55, both electronically received on 01/08/2020.
Information Disclosure Statement
The information disclosure statement submitted on 09/26/2019 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
-- SUBSTRATE PROCESSING APPARATUS WITH DETACHABLE HEATER ELECTRODE AND SUBSTRATE PROCESSING METHOD THEREOF--. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-154063 A to Noda et al. (“Noda”).

    PNG
    media_image1.png
    324
    533
    media_image1.png
    Greyscale

	Regarding independent claim 1, Noda teaches in Figures 4-6 of a substrate W processing apparatus (see title; cleaning device), comprising:
a rotary table 190 (“porous chuck”; paragraph 0063: rotating) configured to hold a substrate W horizontally;
a rotation driving device 193 (“chuck driver”) configured to rotate the rotary table 190 around a vertical axis;
an electric heater 201 (“heating element”; paragraph 0062) provided at the rotary table 190 to be rotated along (i.e., 201 is inside 190) with the rotary table 190 and configured to heat (i.e., as per heating element) the substrate W placed on the rotary table 190;
a power receiving electrode 201 provided at the rotary table to be rotated along (i.e., 201 is inside 190)  with the rotary table 201 and electrically connected to the electric heater (i.e., as per paragraph 0066 the heating element is a metal resistor);
a power feeding electrode 202 (“power supply member”; paragraphs 0065 and 0067: 202 moved with 203 in through-hole 204 to connect to 201) configured to be contacted with the power receiving electrode 201 to supply a power to the electric heater 201 via the power receiving electrode 202;
an electrode moving device 203 (“moving mechanism”; paragraphs 0065 and 0067) configured to connect (see Figure 8) and disconnect (see Figures 6 and 9) the power feeding electrode 202 and the power receiving electrode 201 relatively;
a power feeder (see paragraph 0067 there is a power supply not shown connected to 202) configured to supply the power to the power feeding electrode 202;
a processing cup 194 disposed to surround (see Figure 5) the rotary table 190, and connected to an exhaust pipeline 196 (see Figure 4 and paragraph 0110) and a drain pipeline 195 (see Figure 4 and paragraph 0064);
at least one processing liquid nozzle 212 configured to supply a processing liquid onto the substrate W;
a processing liquid supply device 221/222/220+224/225/223 configured to supply the processing liquid to the at least one processing liquid nozzle 212; and
a controller (see paragraph 0072: each part of the cleaning device 31 is controlled by controller 60) configured to control the electrode moving device, the power feeder, the rotation driving device and the processing liquid supply device (see paragraph 0072: each part of the cleaning device is controlled by controller 60).
Regarding claim 2, Noda teaches wherein the rotary table 190 comprises an attraction plate (i.e., porous body 192 of 190 ),
the substrate W is attracted to a top surface of the attraction plate 192 to be held by the rotary table 190, and
the electric heater 201 is configured to heat the substrate W attracted to the top surface of the attraction plate 192 via the attraction plate 192 from a bottom surface (i.e., 201 is below 192) side of the attraction plate 192.
	Regarding claim 3, Noda teaches wherein an area of the rotary table 190 viewed from a direction of the vertical axis is equal to or larger (i.e., see Figure 5 and Figure 6: 190 surrounds W’s perimeter) than an area of the substrate W.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-154063 A to Noda et al. (“Noda”).
	Noda teaches all limitations of claims 1 and 2 of which claim 4 depends. 
	Regarding claim 4, Noda teaches in paragraph 0062 that a suction pipe is connected to the porous body 192 thereby allowing a wafer to be absorbed and held onto the 190 via 192. Noda further teaches of the claimed base plate that may be considered 191 that surrounds and is below 192. The only difference between claim 4 and Noda is that the suction pipe line is not disclosed as going into the rotator shaft. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that given the preponderance of evidence of Noda that more likely than not this claim is unpatentable because Noda teaches of a suction pipe connected to a porous body.    
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 5, wherein the rotary table has an embankment surrounding a peripheral portion of the substrate, the processing liquid supplied onto the substrate when the substrate is held by the rotary table is blocked by the embankment, to thereby form, on the rotary table, a puddle of the processing liquid having an amount enough to immerse an entire top surface of the substrate, and the embankment is inclined to be lowered as the embankment approaches an inner portion of the rotary table in a radial direction thereof.
Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 6, wherein the rotary table is configured to be rotated within a preset angular range in a state that the power receiving electrode and the power feeding electrode are contacted with each other.
Claim 7 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 7, wherein the electric heater comprises multiple heater elements respectively configured to heat different regions of the substrate, and the controller is configured to control calorific powers of the multiple heater elements individually via the power feeder.
Claim 8 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 8, a first power transmission device and a second power transmission device configured to supply the power to the electric heater, wherein the first power transmission device comprises the power receiving electrode and the power feeding electrode configured to be connected to or disconnected from each other by the electrode moving device, the second power transmission device comprises a fixed member and a rotary member configured to be rotated relative to each other, the second power transmission device is configured to supply the power from the fixed member to the rotary member even when the rotary member is being continuously rotated with respect to the fixed member, the rotary member is electrically connected to the electric heater, and fixed to the rotary table or a member configured to be rotated along with the rotary table, the power feeder is configured to supply the power to the fixed member of the second power transmission device, and the controller is configured to supply the power to the electric heater from the power feeder via the second power transmission device at least within a separation period during which the power receiving electrode is spaced apart from the power feeding electrode.
Dependent claims 9-11 contain allowable subject matter, because they depend on the allowable subject matter of claim 8. 

Independent claim 12 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 12, a rotary table configured to hold a substrate horizontally; a rotation driving device configured to rotate the rotary table around a vertical axis; an electric heater provided at the rotary table to be rotated along with the rotary table and configured to heat the substrate placed on the rotary table; a power feeder configured to supply a power to the electric heater; a power transmission device provided in a power transmission path between the electric heater and the power feeder, the power transmission device comprising a fixed member and a rotary member configured to be rotated relative to each other, the power transmission device being configured to supply the power from the fixed member to the rotary member even when the rotary member is being continuously rotated with respect to the fixed member, and the rotary member being electrically connected to the electric heater and fixed to the rotary table or a member configured to be rotated along with the rotary table; a processing cup disposed to surround the rotary table, and connected to an exhaust pipeline and a drain pipeline; at least one processing liquid nozzle configured to supply a processing liquid onto the substrate; a processing liquid supply device configured to supply the processing liquid to the at least one processing liquid nozzle; and a controller configured to control the power feeder, the rotation driving device and the processing liquid supply device.

Independent claim 13 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 13, a rotary table configured to hold the substrate horizontally; a rotation driving device configured to rotate the rotary table around a vertical axis; an electric heater provided at the rotary table to be rotated along with the rotary table and configured to heat the substrate placed on the rotary table; a power receiving electrode provided at the rotary table to be rotated along with the rotary table and electrically connected to the electric heater; a power feeding electrode configured to be contacted with the power receiving electrode configured to supply a power to the electric heater via the power receiving electrode; an electrode moving device configured to connect and disconnect the power feeding electrode and the power receiving electrode relatively; a power feeder configured to supply the power to the power feeding electrode; a processing cup disposed to surround the rotary table and connected to an exhaust pipeline and a drain pipeline; a processing liquid nozzle configured to supply a processing liquid onto the substrate; a processing liquid supply device configured to supply the processing liquid to the processing liquid nozzle, the substrate processing method comprising: holding the substrate on the rotary table horizontally; forming, by supplying a chemical liquid as the processing liquid onto a top surface of the substrate, a puddle of the chemical liquid covering an entire top surface of the substrate; processing the substrate with the chemical liquid by supplying the power to the electric heater from the power feeder in a state that the power receiving electrode and the power feeding electrode are contacted with each other and by heating the substrate and the chemical liquid on the substrate; and removing the chemical liquid from the rotary table and the substrate by distancing the power receiving electrode and the power feeding electrode apart from each other and rotating the rotary table continuously.
Dependent claims 14-20 contain allowable subject matter, because they depend on the allowable subject matter of claim 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
21 May 2022
/John P. Dulka/Primary Examiner, Art Unit 2895